Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. The Office after reviewing the applicant’s arguments respectfully disagrees with the applicant’s rationale and remarks supporting said arguments for the reasons stated below.
During patent examination, the pending claims must be "given their broadest reasonable interpretation {BRI} consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
As disclosed below Malaika teaches a system wherein information regarding the first image is transferred from the HMD to a host computer where it is further processed and sent to the HMD to be displayed on its multiple displays thus teaching the concept and the disclosing the claimed limitations.  The applicant must do more to distinguish its invention.
Claim rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Patent Application (20170011555), hereinafter “Li” and Malaika US Patent Application (20210185294), hereinafter “Malaika”
 
Regarding claim 1 Li teaches a display system, comprising: a display device that is mounted on a head of a user, a head-mounted display device [Li para 0072] the display device that including: 
a first display unit liquid crystal displays 241 [Li para 0075] displaying a first image and transmitting an outside light, and a first control unit a right LCD controller 211 [Li para 0085] causing the first display unit to display the first image the HMD 100 causes a user to see an image displayed by an image display section 20, and also, may cause the user to see an outside scene transmitted through the image display section 20 [Li para 0072]; and 
Li does not explicitly teach but Malaika teaches an information processing device that is coupled to the display device, the host computer 106 may be communicatively coupled to the HMD 102  [Malaika para 0020] and that receives information regarding the first image from the display device, (Similar to Li, Malaika also teaches a HMD which sends data to the host computer) The host computer 106 may also receive, from the HMD 102, the head tracking data 122 (e.g., first head tracking data 122) generated by the head tracking system 118 of the HMD 102 [Malaika para 0038] the head tracking system 118 may leverage one or more sensors … The head tracking system 118 is configured to generate head tracking data 122, which can be sent, … to the host computer 106 during runtime, as frames are being rendered [Malaika para 0030] the information processing device including: a second display unit, An individual rendering workload 100(2) of the HMD's 102 compositor 116 for a given frame may represent adjustments that are applied to the pixel data 136 generated by the application 130 executing on the host computer 106 before a final image(s) is presented on the display panel(s) 108 of the HMD 102. [Malaika para 0041], additionally Generally, the host computer 106 has input devices 930 and output devices 932. The input devices 930 may a … touch screen, … output devices 932 … may include, without limitation, a display(s) [Malaika para 0107] and 
a second control unit causing the host computer 106 includes one or more processors 124 and memory 126 (e.g., computer-readable media 126) [Malaika para 0032] the second display unit to display a second image related to a display content of the first image. An individual rendering workload 100(2) of the HMD's 102 compositor 116 for a given frame may represent adjustments that are applied to the pixel data 136 generated by the application 130 executing on the host computer 106 before a final image(s) is presented on the display panel(s) 108 of the HMD 102. [Malaika para 0041], additionally the host computer 106 has input devices 930 and output devices 932. … The output devices 932 may include, without limitation, a display(s), … and/or the like [Malaika para 0107]; and 
wherein the second image is generated by the information processing device based on the information regarding the first image received from the display device. The host computer 106 may also receive, from the HMD 102, the head tracking data 122 (e.g., first head tracking data 122) generated by the head tracking system 118 of the HMD 102. … The render component 132 may then provide pose data indicative of the predicted pose to the executing application 130 for rendering the frame (e.g., generating pixel data for the frame) based on the predicted pose, and the render component 132 may obtain, from the application 130, pixel data 136 associated with the frame. This pixel data 136 may correspond to an array of pixels of the display panel(s) 108 of the HMD 102. [Malaika para 0038] Logic of the host computer 106 may also generate extra data 138 besides (or, in addition to) the pixel data 136, … can be used by logic of the HMD 102 to modify the pixel data 136 for purposes of presenting an image(s) corresponding to the frame on the display panel(s) 108 of the HMD 102 [Malaika para 0039]

Li discloses a head-mounted display device includes an image display section configured to display an image, an imaging section, a memory section configured to store data of a marker image, an image setting section configured to cause the image display section to display an image based at least on the data, and a parameter setting section. The parameter setting section derives at least one of camera parameters of the imaging section and a spatial relationship, the spatial relationship being between the imaging section and the image display section, based at least on an image that is captured by the imaging section in the case where the imaging section acquires a captured image of a real marker.

Malaika discloses a rendering workload for an individual frame can be split between a head-mounted display (HMD) and a host computer that is executing an application. To split a rendering workload for a frame, the HMD may send head tracking data to the host computer, and the head tracking data may be used by the host computer to generate pixel data associated with the frame and extra data in addition to the pixel data. The extra data can include, without limitation, pose data, depth data, motion vector data, and/or extra pixel data. The HMD may receive the pixel data and at least some of the extra data, determine an updated pose for the HMD, and apply re-projection adjustments to the pixel data based on the updated pose and the received extra data to obtain modified pixel data, which is used to present an image on the display panel(s) of the HMD.
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Li and Malaika. Malaika adds the ability to control application such as games viewed on the HMD of Li allowing a user additional sources of media and applications.

Regarding claim 2 Li and Malaika teach everything above (see claim 1). In addition, Li teaches wherein the second image is an operation image changing a display position of the first image. A user US can change the display position of the setting image SIM so as to align the position of the setting image SIM with the real marker MK1 by selecting the icon IC2 and the icon IC3. [Li para 0328]

Regarding claim 3 Li and Malaika teach everything above (see claim 1). In addition, Li teaches wherein the information processing device includes a first posture detector detecting a posture of the information processing device, The camera 61 is disposed in an upper portion of the end portion ER of the right optical image display section 26. In a state where the user wears the image display section 20 in the head portion, the camera 61 captures an outside scene in a gaze orientation of the user to acquire a captured image. The camera 61 may change its orientation with respect to the image display section 20 to change an imaging range [Li para 0076] the display device includes a second posture detector detecting a posture of the display device, the CPU 140 detects the position and pose of an object by the camera 61 using the derived parameters p (detection step), and performs the image display of the counterpart or corresponding AR object in the right optical image display section 26 and the left optical image display section 28 based on the detected position and pose so that the user visually perceives that at least one of the position, size and orientation of the AR object is aligned with those of the object (overlay display step). [Li para 0134]
a distance detector detecting a distance between the display device and the information processing device, and a parameter calculating unit, the position and pose of an object by the camera 61 using the derived parameters p (detection step), and performs the image display of the counterpart or corresponding AR object in the right optical image display section 26 and the left optical image display section 28 based on the detected position and pose so that the user visually perceives that at least one of the position, size and orientation of the AR object is aligned with those of the object (overlay display step). [Li para 0134]
when the first display unit displays the first image overlapping with the second image, the CPU 140 detects the position and pose of an object by the camera 61 using the derived parameters p (detection step), and performs the image display of the counterpart or corresponding AR object in the right optical image display section 26 and the left optical image display section 28 based on the detected position and pose so that the user visually perceives that at least one of the position, size and orientation of the AR object is aligned with those of the object (overlay display step). As a result, it is possible to reduce a focal distance shift of the imaging section or a position shift of an imaging sensor that may occur in a manufacturing process, and to overlay a display image on the outside scene SC. [Li para 0135]
the parameter calculating unit calculates a parameter representing a spatial relationship between the information processing device and the display device based on the posture of the information processing, the posture of the display device, and the distance between the information processing device and the display device. In an HMD (also referred to as a “camera fixed HMD”) in which a spatial relationship between a camera and the optical image display sections 26Ca and 28Ca is fixed, the optimization of a spatial relationship between the camera and the optical image display section may also be performed by setting rotations and translations indicating the spatial relationship to be variable as calibration parameters, every time calibration (first setting mode) is performed by a user [Li para 0335]

Regarding claim 4 Li and Malaika teach everything above (see claim 2). In addition, Li teaches wherein the display device includes an imaging unit capturing a captured image from an outside scene, When the operation for pressing down the image capture button is present, the marker specifying section 166B determines that the alignment is completed (step SB25: YES), and captures the outside scene SC using the camera 60B (step SB27). [Li para 0175] the information processing device includes an accepting unit accepting operation, the CPU 140B determines whether the superposition of the image for determination is successful or not, based on a user's operation accepted by the operating section 135B. [Li para 0176] 
the first control unit causes the first display unit to display the first image and the second image and causes the second display unit to display the first image, (the Office can not find support in the specification nor a path through the drawings where the main control unit display controller 125 would be directing images to the touch panel 350 the identified second display and wonder if the limitation is worded properly) the second image and the captured image based on operation accepted by the accepting unit. a right LCD controller 211 [Li para 0085] the HMD 100 causes a user to see an image displayed by an image display section 20, and also, may cause the user to see an outside scene transmitted through the image display section 20 [Li para 0072]

Regarding claim 5 Li and Malaika teach everything above (see claim 1). In addition, Li teaches wherein the display device includes an imaging unit capturing a captured image from an outside scene and a parameter calculating unit, The marker specifying section 166B specifies a real marker RL of the marker MK1 which is disposed on, for example, the rear surface (surface on the opposite side to the operating section 135B) of the controller 10B, a predetermined wall or the like, from a captured image which is captured by the camera 60B [Li para 0159] when the first display unit displays the first image overlapping with the second image, the parameter calculating calculates a parameter representing a spatial relationship between the first display unit and the imaging unit based on the captured image. When a target is captured using the camera parameters derived by optimization and the captured image is acquired, the position of a point on the target in the captured image and a display position on the image display section are associated with each other, the display position being to be overlaid on the point on the target when seen from a user. As a result, a user can visually perceive an AR (Augmented Reality) image so that at least one of a position, a size, and a pose aligns with that of the target, through the image display section 20B.  [Li para 0161]

Regarding claim 6 Li and Malaika teach everything above (see claim 5). In addition, Li teaches wherein the first display unit includes a right display unit displaying the first image and a left display unit for displaying the first image The image display section 20 includes a right holder 21, a right display driver 22, a left holder 23, a left display driver 24, a right optical image display section 26, a left optical image display section 28, [Li para 0073] when the left display unit displays the first image overlapping with the second image, the parameter calculating unit calculates a first parameter correcting a position of a display image to be displayed by the left display unit, based on the acquired captured image, the parameter setting section 167Ca receives an operation of a user US with respect to results of the calibration executed in a first setting mode and corrects the results of the calibration. In other words, the parameter setting section 167Ca corrects the position, size, and depth perception of an AR image (AR model) which is displayed in association with a specific object [Li para 0323] and when the right display unit displays the first image overlapping with the second image, the parameter calculating unit calculates a second parameter correcting a position of a display image to be displayed by the right display unit, based on the acquired captured image. calibration is performed by performing imaging by the camera 61 so that a calibration image displayed in the right optical image display section 26 or the left optical image display section 28 and a marker included in the outside scene are overlaid. {li para 0076]

Regarding claim 7 Li and Malaika teach everything above (see claim 5). In addition, Li teaches wherein, the imaging unit the parameter calculating unit detects a posture of the second display unit, based on the captured image including the second display unit that display second image captured by the imaging unit, and the second control unit causes the second display unit to display a guide display guiding the posture of the information processing device, based on the posture of the second display unit calculated by the parameter calculating unit. The display setting section 165B causes the right optical image display section 26B or the left optical image display section 28B to display an image of the marker MK1 stored in the marker image storage section 138B. The display setting section 165B controls a case where the marker image IMG is displayed on the right optical image display section 26B and a case where the marker image IMG is displayed on the left optical image display section 28B, on the basis of an operation accepted by the operating section 135B, during the execution of calibration. [Li para 0158]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694